IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-56,820-01


EX PARTE JAMIE BRUCE McCOSKEY (1)





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 615,396-B IN THE 185TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure article 11.071.
	In November 1992, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed.  McCoskey v. State, No. 71,629 (Tex. Crim. App. May 22, 1996) (not
designated for publication).  Applicant's initial application was filed in the trial court on
May 17, 1997.  That application is still pending.  Applicant filed this, his first subsequent
application, in the trial court on June 17, 2003.
	Applicant presented two allegations in his application.  In his first claim, applicant
asserted that his execution would violate the United States Supreme Court's opinion in
Atkins v. Virginia, 536 U.S. 304 (2002), holding that the Eighth Amendment prohibits the
execution of the mentally retarded.  In his second claim, applicant asserted that the death
sentence violated his Sixth Amendment rights because the question of mental retardation
was not decided by the jury.  By written order dated September 10, 2003, applicant's
second claim was dismissed and his first claim was remanded to the trial court for
consideration. 
	On remand, the trial court received evidence from the parties, after which it
entered findings of fact and conclusions of law recommending that relief be denied on
applicant's claim.  This Court has reviewed the record.  We adopt the trial judge's
findings and conclusions.  Based upon the trial court's findings and conclusions and our
own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 6TH DAY OF JUNE, 2007.
Do Not Publish
1.   The record of applicant's direct appeal and previous documents submitted to this Court
indicate that applicant's name is "Jamie Bruce McCoskey."  Documents filed in applicant's
habeas case alternatively refer to applicant as "Jamie Bruce McCoskey" and as "Jaime Bruce
McCoskey."  For consistency, applicant will be referred to as "Jamie Bruce McCoskey."